 1
 2
 3
                                                                                                JS-6
 4
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8
                   CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 9
10
     CHUCK KIRKTON,                               )   CASE NO.: 2:19-cv-08347-JFW-GJSX
11                                                )
                               Plaintiff,         )   [Removed from Los Angeles Superior Court –
12                                                )   Case No. 19PSCV00716]
             vs.                                  )
13                                                )   ORDER GRANTING STIPULATION TO
     FCA US LLC,                                  )   REMAND ACTION BACK TO LOS
14                                                )   ANGELES COUNTY SUPERIOR COURT
                               Defendant.         )
15                                                )

16
17           IT IS HEREBY ORDERED that the action be remanded back to Los Angeles County

18   Superior Court. Plaintiff shall not seek to recover civil penalties in this action. Each party shall

19   bear their own attorneys’ fees and costs with respect to the removal and subsequent remand of

20   this action. This does not change or alter Plaintiff’s right to recover attorneys’ fees and costs

21   pursuant to the fee-shifting provisions of the Song-Beverly Act and Magnuson-Moss Warranty

22   Act. Accordingly, all attorneys’ fees and costs incurred prior to the date of removal (September

23   26, 2019) and all attorneys’ fees and costs incurred after the stipulation to remand is filed

24   (October 21, 2019) may be recoverable by Plaintiff, if Plaintiff is the prevailing party through

25   settlement or at trial.

26           IT IS SO ORDERED.

27
     DATED: October 22, 2019
28                                                         Hon. John F. Walter



     21534287v1                                   1
